UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1981


RUNGRUDEE SUTEERACHANON,

                Plaintiff - Appellant,

          v.

MCDONALD’S RESTAURANTS OF MARYLAND, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:15-cv-03196-RWT)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rungrudee Suteerachanon, Appellant Pro Se.  Nigel F. Telman,
Amanda C. Wiley, PROSKAUER ROSE LLP, Chicago, Illinois; Alex
Chad Weinstein, PROSKAUER ROSE LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Rungrudee        Suteerachanon         appeals      the   magistrate         judge’s

order awarding costs and attorney’s fees in favor of McDonald’s

Restaurants      of   Maryland,      Inc.    (McDonald’s),        and      the    district

court’s     order        granting       McDonald’s          motion         to     dismiss

Suteerachanon’s discrimination and retaliation claims, brought

pursuant    to   Title    VII   of    the       Civil    Rights   Act      of    1964,     as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2008 & Supp.

2016).      We   have    reviewed     the       record   and   find     no      reversible

error.     Accordingly, we affirm for the reasons stated in the

appealed-from         orders.         See        Suteerachanon        v.        McDonald’s

Restaurants of Md., Inc., No. 8:15-cv-03196-RWT (D. Md. July 15,

2016 & July 26, 2016).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this   court    and      argument     would       not    aid    the

decisional process.



                                                                                AFFIRMED




                                            2